UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7520



DONALD ANDRE BARKLEY,

                                           Petitioner - Appellant,

          versus


SUPERINTENDENT J. C. WILSON,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CA-02-69-3)


Submitted: April 20, 2006                   Decided: April 24, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Andre Barkley, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Donald Andre Barkley seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     The order is not appealable unless a circuit justice or

judge     issues    a    certificate      of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            We have independently reviewed the

record    and    conclude      that   Barkley   has   not   made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented         in   the

materials       before   the    court   and     argument    would   not        aid   the

decisional process.

                                                                           DISMISSED




                                        - 2 -